Citation Nr: 0925263	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 24, 2005 
for the award of service connection for posttraumatic stress 
disorder (PTSD) at 100 percent disabling.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1977 to February 1978.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs Regional Office in Atlanta, Georgia (the 
RO), which awarded service connection for PTSD at 100 
percent, effective March 24, 2005.  The Veteran perfected an 
appeal as to the effective date assigned.

The Veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Atlanta RO in May 2009.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.


FINDINGS OF FACT

1.  In an August 2001 decision, the Board determined that new 
and material evidence sufficient to reopen the previously-
denied claim of entitlement to service connection for PTSD 
had not been received.

2.  A claim to reopen the previously-denied claim of 
entitlement to service connection for PTSD was received on 
March 6, 2002.  

3.  Entitlement to service connection for PTSD arose prior to 
March 6, 2002.

CONCLUSION OF LAW

The requirements for an effective date of March 6, 2002 for 
the award of service connection for PTSD at 100 percent 
disabling have been met.  
38 U.S.C.A. §5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the award of 
service connection at 100 percent disabling for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends on documents which are already 
contained in the Veteran's VA claims folder.  The Court has 
held that an appellant claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him or 
her with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

The Veteran has demonstrated that he is amply aware of the 
requirements of law, as evidenced by his submissions to VA as 
well as his May 2009 hearing testimony.

No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary. 
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder and has been for many years.  No amount of 
additional development would add to the evidentiary record.  
In any event, the Veteran has been accorded ample opportunity 
to submit evidence in support of his claim.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  As noted in the Introduction, the Veteran 
provided personal testimony to the undersigned in May 2009.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2008).

Effective dates - reopened claims

A decision of the RO or the Board becomes final and binding 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

Applicable law and VA regulations provide that in general the 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2), (r) (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2008).

Factual background

The Board believes that a brief recapitulation of the 
procedural history of this case will aid in an understanding 
of its decision.

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in May 1993.  That claim was denied in a 
December 1994 RO rating decision on the basis that the 
Veteran had not been diagnosed with PTSD, nor had the Veteran 
submitted a verified stressor or a medical nexus opinion.  
The Veteran appealed that decision to the Board, which upheld 
the RO's findings in an October 1996 decision. See 38 C.F.R. 
§ 20.1100 (2008).

The Veteran subsequently attempted to reopen his claim for 
PTSD a number of times, which was most recently finally 
denied via an August 2001 Board decision.  Id. 

On March 6, 2002, the Veteran filed to reopen his claim for 
service connection for PTSD. Attached was additional 
evidence, including a September 2001 statement from F.O.., 
M.D., indicating the Veteran's current psychiatric problems 
(then diagnosed as schizoaffective disorder) were related to 
stressors associated with his military service.  The Veteran 
subsequently submitted a March 24, 2005 statement from R.B.P, 
M.D., reflecting a diagnosis of PTSD linked to an in-service 
stressor of witnessing an assault to fellow servicemen.  
Based on this evidence, the RO sought additional evidentiary 
development in the form of a VA fee-basis psychiatric 
examination, which was conducted in April 2005.  The April 
2005 examiner also diagnosed the Veteran with PTSD and 
related the diagnosis to the Veteran's in-service stressor of 
witnessing an assault to fellow servicemen.  Service 
connection for PTSD was thereafter awarded at 100 percent 
disabling effective March 24, 2005, indicating the date of 
Dr. R.B.P.'s statement as the date in which entitlement 
arose.  This appeal followed.
Analysis

The Veteran contends that he is entitled to an earlier 
effective date of May 21, 1993, which is the date of his 
original claim of entitlement to service connection for PTSD.  
See the May 2009 hearing transcript, page 2.  However, as 
summarized above, the Veteran's claim to reopen his 
previously-denied claim of entitlement to service connection 
for PTSD was most recently denied in an August 2001 Board 
decision.  The August 2001 Board decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  

As indicated above, the effective date of service connection 
after a final disallowance is the date of claim or the date 
of entitlement, whichever is later.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(2), (r) (2008).

With respect to the date of claim, the RO initially 
determined that the Veteran filed to reopen his previously-
denied claim of entitlement to service connection for PTSD on 
March 6, 2002.  See the October 2002 rating decision.  The 
Board notes that subsequent communications from the RO 
erroneously indicated the date of this submission was 
September 21, 2001, which corresponds to the date of a 21-
4138 completed by the Veteran and attached to the March 2002 
submission to the RO.  See, e.g., the May 2004 statement of 
the case.  However, the date stamp on the document reflects 
that the Veteran's claim to reopen was received on March 6, 
2002 and is the date of the claim for VA purposes.  

This does not end the Board's inquiry, however.  As was 
discussed above, under the law and regulations the date of 
service connection is the date of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  The Board must therefore determine 
when entitlement to service connection for PTSD arose.

A statement of record from S.V., Ph.D., demonstrates that the 
Veteran has been treated by the Atlanta VA Medical Center for 
PTSD and schizoaffective disorder related to military trauma 
beginning in 1995.  Because the date of the first diagnosis 
of PTSD which has been linked to service precedes the date of 
the claim, March 6, 2002, the later date is assigned.  See 38 
C.F.R. § 3.400(q), (r) (2008). Therefore, the Veteran is 
entitled to service connection for PTSD effective March 6, 
2002.

The Veteran has contended that he is entitled to service 
connection dating back to his initial May 1993 claim.  
However, as has been discussed above, his claim of 
entitlement to service connection for PTSD was finally denied 
in October 1996 and a claim to reopen was finally denied in 
August 2001.

The Veteran has in essence argued that since he has been 
pursing a claim for PTSD since 1993, he should be awarded a 
100 percent disability rating from the date of the original 
claim.  This amounts to an argument couched in equity.  The 
Board, however, is bound by the law and is without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran may 
have experienced PTSD symptomatology prior to the assigned 
effective date of service connection.  However, the Board is 
obligated to apply the law as Congress has created it.  As 
explained above, the law does not support the assignment of 
an effective date prior to March 6, 2002.

Conclusion

For the reasons and bases set forth above, the Board finds 
that the effective date of March 6, 2002, but no earlier, is 
warranted for the grant of service connection for PTSD.  The 
benefit sought on appeal is accordingly granted to that 
extent.



ORDER

Entitlement to an effective date of March 6, 2002 for the 
award of service connection for PTSD at 100 percent disabling 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.  



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


